APPLICATION FOR REHEARING
No. 658. Decided May 12, 1948.
By THE COURT:
This is an application for a rehearing upon the following grounds:
1. Said judgment is'contrary to §10512-9 GC and subsequent sections of the Adoption Code of Ohio enacted by the Legislature January 1, 1946.
2. The Court failed to consider the fact that the Probate Court of Darke County, Ohio, failed to order an investigation of the home and the family background of the natural parents, Vito Santo Sparto and Angelina Sparto, appellees, herein, as required by §10512-13 GC, before deciding the issues raised in the Lower Court, said Lower Court depending solely upon the testimony furnished by the appellees, Vito Santo Sparto and Angelina Sparto, as to their home being a suitable home.
We find nothing new cited under the first ground which was not previously considered.
As to the second ground, we find that the appellant is placing a wrong interpretation upon §10512-13 GC. This section requires an investigation be made concerning the suitability of the petitioner and not of the parents.
The application is denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.